Exhibit 21.01 EASTMAN CHEMICAL COMPANY SUBSIDIARIES NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION Cendian Argentina, S.R.L. Argentina Eastman Administración, S.A. de C.V. Mexico Eastman Belgium B.V.B.A. Belgium (Kallo) Eastman Benelux B.V.B.A. Belgium (Kallo) Eastman Cayman Financial Services Limited Cayman Islands Eastman Chemical Argentina S.R.L. Argentina Eastman Chemical, Asia Pacific Pte. Ltd. Singapore Eastman Chemical (Malaysia) Sdn. Bhd. Malaysia Eastman Chemical B.V. Netherlands Eastman Chemical Canada, Inc. Canada Eastman Chemical Canada Distribution Company Nova Scotia Eastman Chemical Company Foundation, Inc. Delaware Eastman Chemical Company Investments, Inc. Delaware Eastman Chemical Deutschland GmbH Germany Eastman Chemical do Brasil Ltda Brazil - partnership Eastman Chemical, Europe, Middle East, and Africa, Ltd Delaware Eastman Chemical England United Kingdom Eastman Chemical Europoort, B.V. Netherlands Eastman Chemical Financial Corporation Delaware Eastman Chemical HK Limited Hong Kong Eastman Chemical Holding GmbH Germany Eastman Chemical Holdings, S.A. de C.V. Mexico Eastman Chemical Holdings Spain, S.L. Spain Eastman Chemical International AG Switzerland Eastman Chemical Italia S.r.l. Italy Eastman Chemical Japan Limited Japan Eastman Chemical Korea Ltd. Korea Eastman Chemical Latin America, Inc. Delaware Eastman Chemical Ltd. New York Eastman Chemical Luxembourg S.a.r.l. Luxembourg Eastman Chemical Middelburg, B.V. Netherlands Eastman Chemical Regional Pte. Ltd. Singapore Eastman Chemical Regional UK United Kingdom Eastman Chemical Resins, Inc. Delaware Eastman Chemical Singapore Pte. Ltd. Singapore Eastman Chemical Uruapan, S.A. de C.V. Mexico Eastman Chemical Workington Ltd. United Kingdom Exhibit 21.01 EASTMAN CHEMICAL COMPANY SUBSIDIARIES NAME OF SUBSIDIARY JURISDICTION OF INCORPORATION OR ORGANIZATION Eastman Cogen Management L.L.C. Texas Eastman Cogeneration L.P. Texas Eastman Company Delaware Eastman Company UK Limited United Kingdom Eastman do Brasil Ltda. Brazil Eastman Espana S. L. Spain Eastman Gasification Services Company Delaware Eastman International Management Company Tennessee Eastman Malta Limited Malta Eastman Chemical EMEA B.V. Netherlands Eastman Servicios Corporativos, S.A. de C.V. Mexico Eastman (Shanghai) Chemical Commercial Co., Ltd. China Eastman Spain L.L.C. Delaware EGSC Beaumont, Inc. Delaware EGSC Louisiana, Inc Delaware Enterprise Genetics, Inc. Nevada GLC Associates Nevada Hartlepet Limited United Kingdom Holston Defense Corporation Virginia Jager Chemie France S.A.R.L. France Kingsport Hotel, L.L.C. Tennessee McWhorter Holdings Ltd. United Kingdom Mustang Pipeline Company Texas Nanjing Yangzi Eastman Chemical Ltd. China Pinto Pipeline Company of Texas Texas Primester New York Qilu Eastman Specialty Chemicals, Ltd China TX Energy, LLC Delaware Voridian International, Limited United Kingdom Workington Investments Limited United Kingdom 205
